 19-60676-BPH Doc#: 25 Filed: 10/07/19 Entered: 10/07/19 08:43:46 Page 1 of 1




                      UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MONTANA


 In re

           APEX ENERGY, LLC,                                 Case No. 19-60676-BPH
                                                              Involuntary Chapter 7
                          Putative Debtor.




                                              ORDER

         At Butte in said District this 7th day of October, 2019.

         In this Involuntary Chapter 7 bankruptcy, the Putative Debtor, Apex Energy, LLC,

through counsel, filed a Motion to Convert Case Under Chapter 7 to Case Under Chapter 11

(“Motion”) on September 13, 2019, at ECF No. 16. At a telephonic hearing held September 25,

2019, counsel for Regency Energy Services, LLC represented that Regency Energy Services,

LLC did not oppose the conversion of this case to Chapter 11. With the Petitioning Creditor’s

consent,

         IT IS ORDERED Debtor’s Motion filed at ECF No. 16 is GRANTED; and this case is

immediately CONVERTED to Chapter 11 of the Bankruptcy Code.




                                                   1
